DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 9 August 2021 has been entered.  Claims 1-14 remain pending in the application.  New claims 15-23 have been added.  Applicant's amendments to the Claims have overcome each and every 112(b) rejection previously set forth in the Non-Final Office Action dated 7 May 2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 17 recites the broad recitation “30% of S2 [Symbol font/0xA3] S3 [Symbol font/0xA3] 55% of S2”, and the claim also recites “S3 is equal to approximately 42% of S2”  which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-23 are rejected under 35 U.S.C. 103 as being unpatentable over Lund (US 5,711,488) in view of Songbe (US 2012/0217322).
Regarding claim 1, Lund, as indicated by the references within and the annotated figure below, discloses a fluid spray head comprising: 
a body (20) forming a connection sleeve (22) that is adapted to receive a valve rod of a dispenser member (figs. 1, 2), the connection sleeve being connected, via a feed duct (32), to a housing (34) in which there extends a core (26) that defines a core side wall (30) and a core front wall (28); 
a nozzle (36) engaged in the housing around the core (fig. 1), the nozzle forming a spray orifice (44) through which the fluid leaves the spray head in the form of a spray (col. 6, ln. 50-55), the spray orifice presenting a chamber outlet diameter D3 (fig. 4 - “OD”) and a chamber outlet section S3 (fig. 3 - area of 44 corresponding to the diameter “OD”); 

a connection passage (50) in fluid communication with the feed duct (fig. 1); 
a plurality of swirl channels (46) respectively connected to the connection passages (fig. 1), each swirl channel presenting a channel length L1 (fig. 3), a channel inlet having a channel inlet section SO (figs. 1, 3 - cross-sectional area of the inlet to the channels 46; col. 5, ln. 14 - “IA”), and a channel outlet having a channel outlet section (figs. 1, 3 - cross-sectional area of the outlet from the channels 46; col. 5, ln. 12 - “OA”); and 
a swirl chamber (42) into which the swirl channels open out (fig. 3), the swirl chamber defining a longitudinal axis of revolution X and presenting an axial length L2 (fig. 4), a chamber inlet diameter D2 (fig. 4 - “CD”), and a chamber inlet section S2 where the swirl channels open out (fig. 3), the spray orifice forming an outlet for the swirl chamber (fig. 4); 
the spray head being characterized in that L1 [Symbol font/0xB3] 110% of D2 (fig. 3).
Lund does not disclose a plurality of connection passages.  
Songbe teaches a fluid spray head comprising: 
a body (1) forming a connection sleeve (3) that is adapted to receive a valve rod of a dispenser member (fig. 1), such as a pump or a valve, the connection sleeve being connected, via a feed duct (13), to a housing (fig. 2 - portion of body 1 in which the nozzle 12 is disposed) in which there extends a core (11) that defines a core side wall (fig. 2) and a core front wall (17); 
a nozzle (12) engaged in the housing around the core (fig. 2), the nozzle forming a spray orifice (23) through which the fluid leaves the spray head in the form of a spray (par. 38), the spray orifice presenting a chamber outlet diameter D3 (par. 37; fig. 3b) and a chamber outlet section S3 (fig. 3b - area of 27 corresponding to the diameter); 
the core and the nozzle defining between them, from upstream to downstream: 

a plurality of swirl channels (24) respectively connected to the connection passages (fig. 3a), each swirl channel presenting a channel length L1 (fig. 3b), a channel inlet having a channel inlet section SO (fig. 3a), and a channel outlet having a channel outlet section (fig. 3a); and 
a swirl chamber (22) into which the swirl channels open out (fig. 3a), the swirl chamber defining a longitudinal axis of revolution X and presenting an axial length L2 (par. 34; fig. 2), a chamber inlet diameter D2 (par. 36), and a chamber inlet section S2 where the swirl channels open out (fig. 3a), the dispenser orifice forming an outlet for the swirl chamber (fig. 2).
It would have been obvious for one having ordinary skill in the art to have modified the fluid spray head of Lund to further comprise a plurality of connection passages, as taught by Songbe.  This arrangement was known to allow spacers having a free wall to be formed within the nozzle that can provide a press-fit on the core in order to connect and position the nozzle to the core (see Songbe par. 32 and fig. 2).  

    PNG
    media_image1.png
    368
    506
    media_image1.png
    Greyscale

Annotated Figure 3 of Lund
claim 2, Lund in view of Songbe discloses the fluid spray head described regarding claim 1, and further wherein 30% of S2 [Symbol font/0xA3] S3 [Symbol font/0xA3] 55% of S2, such that 54% of D2 [Symbol font/0xA3] D3 [Symbol font/0xA3] 74% of D2 (col. 5, ln. 61-62 - D2 or “CD” is in the range of 0.5 mm to 1.5 mm; col. 7, ln. 61-62 - D3 or “orifice diameter” is 0.35 mm).
Regarding claim 3, Lund in view of Songbe discloses the fluid spray head described regarding claim 1, and further wherein 0.5 mm2 [Symbol font/0xA3] S2 [Symbol font/0xA3] 1.3 mm2, such that 0.8 mm [Symbol font/0xA3] D2 [Symbol font/0xA3] 1.2 mm (col. 5, ln. 61-62 - D2 or “CD” is in the range of 0.5 mm to 1.5 mm).  
Regarding claim 4, Lund in view of Songbe discloses the fluid spray head described regarding claim 1, and further wherein proper sizing of the diameter of the chamber outlet is important to achieving the desired spray characteristics.  But, neither Lund nor Songbe specifically discloses wherein 0.2 mm2 [Symbol font/0xA3] S3 [Symbol font/0xA3] 0.38 mm2, such that 0.5 mm [Symbol font/0xA3] D3 [Symbol font/0xA3] 0.7 mm.  
Lund disclosed that the size of the diameter of the chamber outlet is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the size of the diameter of the chamber outlet changes the spray characteristics. Therefore, since the general conditions of the claim, i.e. that the chamber outlet diameter must be sized in order to achieve the desired spray characteristics, were disclosed in the prior art by Lund, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to size the chamber outlet diameter such that 0.2 mm2 [Symbol font/0xA3] S3 [Symbol font/0xA3] 0.38 mm2, such that 0.5 mm [Symbol font/0xA3] D3 [Symbol font/0xA3] 0.7 mm. See MPEP 2144.05 II.
Regarding claim 5, Lund in view of Songbe discloses the fluid spray head described regarding claim 1, and further wherein the dispenser orifice is cylindrical and presents an axial length L3 that is less than D3 (figs. 3, 4).  Songbe further teaches that the axial length L3 should be less than 50% of the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified the fluid spray head of Lund in view of Songbe such that the axial length L3 is less than approximately 30% of D3 since this is within the range of acceptable lengths taught by Songbe in order that the convergence of the swirling pool is not disturbed by the dispenser orifice.  
Regarding claim 6, Lund in view of Songbe discloses the fluid spray head described regarding claim 1, and Songbe further teaches wherein L2 [Symbol font/0xB3] 80% of D2 (par. 51).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified the fluid spray head of Lund such that L2 [Symbol font/0xB3] 80% of D2, as also taught by Songbe, since this was known allow for the establishment of the swirling pool along the lateral surface of the swirling chamber and to confer a progressive convergence (par. 51).  
Regarding claim 7, Lund in view of Songbe discloses the fluid spray head described regarding claim 1, and further wherein the swirl chamber includes a frustoconical portion having a maximum diameter that is equal to D2 and that presents an axial length (fig. 1); however, Lund appears to disclose wherein the axial length is approximately 25% of D2, not 30% to 60% of D2, as recited by the claim.  Songbe further teaches wherein the swirl chamber includes a frustoconical portion having an axial length (fig. 2) and wherein the axial length allows for the establishment of the swirling flow within the swirl chamber (par. 51).  Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Lund to increase the axial length of the frustoconical portion of the swirl chamber in order to better establish the swirling flow.   
claim 8, Lund in view of Songbe discloses the fluid spray head described regarding claim 7, and further wherein the swirl chamber also includes a cylindrical portion into which the swirl channels open out (figs. 3, 4), the cylindrical portion presenting an axial length L22 that is equal to approximately 40% of D2 (fig. 4 - L22 appears to be about 45% of D2).  
Regarding claim 9, Lund in view of Songbe discloses the fluid spray head described regarding claim 1, and further wherein S1 [Symbol font/0xA3] 50% of S0 (col. 5, ln. 42-47).  
Regarding claim 10, Lund in view of Songbe discloses the fluid spray head described regarding claim 1, and further wherein S1 is equal to approximately 0.07 mm2 (col. 5, ln. 63-65) and S0 is equal to approximately 0.21 mm2 (col. 5, ln. 42-47 - the ratio of S1 to S0 is between 0.10-1.0, so when S1 is 0.07 mm2, S0 can be any value in the range of 0.07-0.70 mm2, which includes 0.21 mm2).  
Regarding claim 11, Lund in view of Songbe discloses the fluid spray head described regarding claim 1, and further wherein S1 [Symbol font/0xA3] 10% of S2 (col. 5, ln. 61-65 - the areas corresponding to the disclosed diameters range from about 0.02 mm2 to about 1.77 mm2).  
Regarding claim 12, Lund in view of Songbe discloses the fluid spray head described regarding claim 1, and further wherein the channel inlet forms a rounded wall (see annotated figure above), so that the fluid passing through the connection passages is deflected in progressive manner along the rounded walls into the respective swirl channels.
Regarding claim 13, Lund in view of Songbe discloses the fluid spray head described regarding claim 1, and further wherein the core side wall is cylindrical and the core front wall is plane (fig. 2).
claim 14, Lund in view of Songbe discloses the fluid spray head described regarding claim 1, and further so as to spray a shear thinning fluid (col. 6, ln. 50-51 - in operation, the spray head the swirl shears the fluid creating a “thin liquid film”).  
Regarding claim 15, Lund in view of Songbe discloses the fluid spray head described regarding claim 1, and further wherein the dispenser member is a pump (col. 1, ln. 4-7).  
Regarding claim 16, Lund in view of Songbe discloses the fluid spray head described regarding claim 1, and further wherein L1 is equal to approximately 150% of D2 (fig. 3).  
Regarding claim 17, Lund in view of Songbe discloses the fluid spray head described regarding claim 1, and further wherein 30% of S2 < S3 < 55% of S2, and S3 is equal to approximately 42% of S2, such that 54% of D2 < D3 < 74% of D2, and D3 is equal to approximately 65% of D2 (col. 5, ln. 61-62 - D2 or “CD” is in the range of 0.5 mm to 1.5 mm; col. 7, ln. 61-62 - D3 or “orifice diameter” is 0.35 mm).
Regarding claim 18, Lund in view of Songbe discloses the fluid spray head described regarding claim 1, and further wherein S2 is equal to approximately 0.785 mm2 and D2 is equal to approximately (1 mm col. 5, ln. 61-62 - D2 or “CD” is in the range of 0.5 mm to 1.5 mm).
Regarding claim 19, Lund in view of Songbe discloses the fluid spray head described regarding claim 1, and further wherein proper sizing of the diameter of the chamber outlet is important to achieving the desired spray characteristics.  But, neither Lund nor Songbe specifically discloses wherein S3 is equal to approximately 0.33 mm2 and preferably D3 is equal to approximately 0.65 mm.
Lund disclosed that the size of the diameter of the chamber outlet is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the size of the diameter of the chamber outlet changes the spray characteristics. Therefore, since the general conditions of the claim, i.e. that the chamber outlet diameter must be sized in order to achieve the 2 and preferably D3 is equal to approximately 0.65 mm. See MPEP 2144.05 II.
Regarding claim 20, Lund in view of Songbe discloses the fluid spray head described regarding claim 1, and Songbe further teaches wherein L2 is at least 0.55 mm (par. 52) and 80% of D2, as explained regarding claim 6.  Lund in view of Songbe does not disclose that L2 is approximately 0.88 mm.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified L2 to be approximately 0.88 mm since Lund discloses that D2 can be 1.1-1.5 mm, and Songbe teaches that L2 must be at least 80% of D2 and at least 0.55 mm.  
Regarding claim 21, Lund in view of Songbe discloses the fluid spray head described regarding claim 1, and further wherein the swirl chamber includes a frustoconical portion having a maximum diameter that is equal to D2 and that presents an axial length L23 that is approximately a quarter of D2 (fig. 1), not approximately half of D2, as recited by the claim.  Songbe further teaches wherein the swirl chamber includes a frustoconical portion having an axial length (fig. 2) and wherein the axial length allows for the establishment of the swirling flow within the swirl chamber (par. 51).  Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Lund to increase the axial length of the frustoconical portion of the swirl chamber to approximately half of D2 in order to better establish the swirling flow.
Regarding claim 22, Lund in view of Songbe discloses the fluid spray head described regarding claim 1, and further wherein S1 = 33% of S0 (col. 5, ln. 42-47).
claim 23, Lund in view of Songbe discloses the fluid spray head described regarding claim 1, and further so as to spray a shear thinning fluid that contains xanthan gum.  Regarding this claim, it is noted that "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).  Further, in its intended use the spray head of Lund in view of Songbe shears the fluid being sprayed creating a “thin liquid film”; therefore, it is capable of spraying “a shear thinning fluid that contains xanthan gum”.  See MPEP 2115.    
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicant argues that the Examiner has improperly relied upon the drawings of Lund to disclose the value of L1, which is improper since MPEP section 2125 states that “proportions of features in a drawing are not evidence of actual proportions when drawings are not to scale” and “when the reference does not disclose that the drawings are to scale and is silent as to dimensions, arguments  based on measurement of the drawing features are of little value.”  In particular, Applicant argues that the actual disclosed dimensions in the description of the prior art to not correspond with the relative dimensions inferred from the drawings.  
In response, it is noted that the value of L1 was determined from figure 3 of Lund so this figure will be examined to determine whether the proportions of the features in this figure correspond to the actual disclosed dimension in the description.  CD is disclosed by the description to be in the range of 0.5 mm to about 1.5 mm (col. 5, ln. 61-62) and also 1.3 mm to about 2.0 mm (col. 6, ln. 9-12), and that 1.5 mm is preferred (see claims 2 and 3).  From figure 3 it appears that EW (at 52) is about 1/4 of CD and OD is about 1/4 of CD; H is not shown in figure 3.  These relative proportions correspond precisely with the disclosed preferred dimensions since the actual disclosed dimensions of and OD of 0.35 mm and a 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CODY J LIEUWEN whose telephone number is (571)272-4477.  The examiner can normally be reached on Monday - Thursday 8-5, Friday varies.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CODY J LIEUWEN/Primary Examiner, Art Unit 3752